Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 12/10/20 is acknowledged. Claims 1-12, 15, 19-23, 25, and 26 remain pending in the application, of which claims 25 and 26 are withdrawn. As such, the claims being examined are claims 1-12, 15, and 19-23.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities: 	On line 4 of claim 1, “of an alkaline fluid” should be “comprising an alkaline fluid.” 	Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Santra et al. (US 2006/0131019- cited by Applicant) in view of Lewis et al. (US 2011/0048711- cited by Applicant). 	With respect to independent claim 1, Santra discloses a method comprising: 	(a) placing a first pill comprising a phosphate based cement composition at a plug location within a wellbore ([0006], [0013], and [0023]), 	(b) placing a second pill of an alkaline fluid composition (i.e., “metal oxide or hydroxide”) into the wellbore axially adjacent to the first pill ([0006], [0013], [0016], and [0023]), 	(c) mixing the first pill and the second pill at the plug location to facilitate a chemical in situ reaction between the first pill and the second pill, and thereby form a set plug at the plug location ([0006], [0013], [0016], and [0023]). 	Regarding claim 1, Santra discloses forming a cement plug with a cement composition comprising a phosphate-based cement and alkaline activator. However, he fails to expressly disclose wherein the cement composition comprises calcium-aluminate-based cement, as instantly claimed. Lewis teaches forming a cement plug with a cement composition comprising a calcium-aluminate-based cement and alkaline activator (Abstract, [0024]-[0026], and [0029]). Replacing the phosphate-based cement and alkaline activator disclosed by Santra with the calcium-aluminate-based cement and alkaline activator taught by Lewis is but a simple substitution of one known equivalent delayed cement composition, performing the same function for the same purpose. Furthermore, Lewis specifically recites wherein calcium-aluminate-based cements are obvious alternatives to phosphate-based cements ([0029]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at United States v. Adams, 383 US 39, 50-51 (1966)). 	With respect to depending claim 2, Santra discloses further comprising placing a separator between the first pill and the second pill so that a separation between the first pill and the second pill exists in the work string and the second pill is axially adjacent to the separator before being axially adjacent to the first pill, wherein the separator may be a spacer fluid ([0023]). 	With respect to depending claim 3, the combination of Santra and Lewis teaches wherein the first pill comprises a cement in an amount of about 15 wt. % to about 44 wt. % of the calcium-aluminate-based cement composition, the cement being calcium-aluminate cement or calcium-aluminate phosphate cement ([0029]). 	With respect to depending claim 4, the combination of Santra and Lewis teaches wherein the second pill comprises a solid component in the range of from about 3% to about 30% by weight of the cement, the solid component being sodium hydroxide ([0023]). Although silent to wherein the amount of solid component is “1 wt. % to 90 wt. % of the alkaline fluid composition,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for the amount as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 5, the combination of Santra and Lewis teaches wherein the first pill and/or second pill comprise an aqueous fluid present in the amount of from “about 25% to about 150% by weight of cement,” the aqueous fluid being selected from the group consisting of freshwater, seawater, brine, saltwater, and combinations thereof ([0027]). Although silent to wherein the amount of aqueous fluid is “about 20% to about 80% of the cement,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for the amount as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claims 6 and 7, the combination of Santra and Lewis teaches wherein the first pill and/or second pill comprises a set retarder, wherein the set retarder may be an alkali metal salt of sodium, potassium, or lithium, or organic acids such as tartaric acid (Santra- [0020]; Lewis- [0028]). With regard to the remaining additives and set retarders of the Markush groups, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such materials in the cement. 	With respect to depending claim 8, the combination of Santra and Lewis teaches wherein the first pill and/or second pill comprises a mechanical modifying additive such as organic fiber (Santra-[0021]). With regard to the remaining additives of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such materials in the cement. 	With respect to depending claim 9, the combination of Santra and Lewis teaches wherein the first pill and/or second pill is foamed (Santra- [0021]). 	With respect to depending claim 10, the combination of Santra and Lewis teaches wherein the set plug forms within about 45 minutes to about 190 minutes set time (Santra- [0015]; Lewis- [0023]). 	With respect to depending claim 11, the combination of Santra and Lewis teaches wherein the first and second pills have different components and different densities (Santra- [0006], [0020], and [0023]; Lewis- [0023]-[0025]). Although silent to wherein the density differential of each pill is as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a density differential as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Claims 12, 15, and 19-23  are rejected under 35 U.S.C. 103 as being unpatentable over Santra et al. (US 2006/0131019- cited above) in view of Lewis et al. (US 2011/0048711- cited above), and further in view of Muecke et al. (US 3,727,691). 	With respect to depending claim 12, Santra discloses mixing the first pill and the second pill at the plug location using equipment such as blenders and mixers ([0016]). However, Santra fails to expressly disclose further specifics regarding the type of mixer or blender. Muecke teaches mixing a first and second pill at a downhole location using a mixer, wherein the mixing step comprises conveying a baffled mixing tool into the wellbore and operating the baffled mixing tool to enhance the chemical in situ reaction of the first pill and the second pill (Abstract and col. 6 lines 1-18). Replacing the downhole fluid mixer disclosed by Santra with the downhole fluid mixer taught by Muecke is but a simple substitution of one known equivalent downhole fluid mixer for another, performing the same function for the same purpose. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). 	With respect to depending claim 15, Santra discloses mixing the first pill and the second pill at the plug location comprises utilizing a mixing assembly ([0016]). However, Santra fails to expressly disclose further specifics regarding the type of mixer or blender. Muecke teaches mixing a first and second pill at a downhole location utilizing a mixing assembly that comprises a well tubing, a tubing release tool operatively coupled to the well tubing and axially offset therefrom, and a baffled mixing tool operatively coupled to the tubing release tool and axially offset therefrom, the baffled mixing tool including a mixing section extending axially from the tubing release tool and providing one or more baffles that extend radially outward from a body of the mixing section (Abstract and col. 6 lines 1-18). Replacing the downhole fluid mixer disclosed by Santra with the downhole fluid mixer taught by Muecke is but a simple substitution of one known equivalent downhole fluid mixer for another, performing the same function for the same purpose. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). 	With respect to independent claim 19, Santra discloses a method comprising: 	(a) placing a first pill comprising a phosphate based cement composition at a plug location within a wellbore ([0006], [0013], and [0023]); 	(b) placing a separator within the wellbore with the tubing axially adjacent and uphole of the first pill ([0023]); 	(c) placing a second pill comprising an alkaline fluid composition (i.e., “metal oxide or hydroxide”) into the wellbore axially adjacent to the first pill  with the tubing ([0006], [0013], [0016], and [0023]); 	(d) utilizing a mixing device in the wellbore to penetrate at least the second pill ([0016]); 	(e) mixing the first pill and the second pill with the mixing device to facilitate a chemical in situ reaction between the first pill and the second pill ([0006], [0013], [0016], and [0023]); and 	(f) forming a set plug at the plug location within a set time ([0006], [0013], [0016], and [0023]). 	Regarding claim 19, Santra discloses forming a cement plug with a cement composition comprising a phosphate-based cement and alkaline activator. However, he fails to expressly disclose wherein the cement composition comprises calcium-aluminate-based cement, as instantly claimed. Lewis teaches forming a cement plug with a cement composition comprising a calcium-aluminate-based cement and alkaline activator (Abstract, [0024]-[0026], and [0029]).Replacing the phosphate-based cement and alkaline activator disclosed by Santra with the calcium-aluminate-based cement and alkaline activator taught by Lewis is but a simple substitution of one known equivalent delayed cement composition, performing the same function for the same purpose. Furthermore, Lewis specifically recites wherein calcium-aluminate-based cements are obvious alternatives to phosphate-based cements ([0029]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). 	Further regarding claim 19, Santra discloses mixing the first pill and the second pill at the plug location comprises utilizing a mixing assembly ([0016]). However, Santra fails to expressly disclose further specifics regarding the type of mixer or blender. Muecke teaches mixing a first and second pill at a downhole location utilizing a mixing assembly comprising inserting a tubing having a mixing device located at the bottom of the tubing (Abstract and col. 6 lines 1-18). Replacing the downhole fluid mixer disclosed by Santra with the downhole fluid mixer taught by Muecke is but a simple substitution of one known equivalent downhole fluid mixer for another, performing the same function for the same purpose. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). 	With respect to depending claim 20, the combination of Santra and Muecke teaches placing a first pill and second pill in a wellbore and inserting a tubing having a mixing device located at the bottom of the tubing in order to mix the first and second pill. Regarding the specific order of placement and injection (e.g. inserting the mixer prior to placing the second pill), this amounts to nothing more than choosing from a finite number of possible and predictable solutions, as it has been taught "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person having ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR at 1397 	With respect to depending claim 21, the combination of Santra and Muecke teaches wherein the mixing device may be a baffled mixing tool (Abstract and col. 6 lines 1-18). With regard to the remaining alternatives of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such mixers. 	With respect to depending claim 22, the combination of Santra and Lewis teaches wherein the first and second pills have different components and different densities (Santra- [0006], [0020], and [0023]; Lewis- [0023]-[0025]). Although silent to wherein the density differential of each pill is as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a density differential as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 23, Santra discloses wherein the separator may be a spacer fluid ([0023]). With regard to the remaining alternatives of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such separators.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Parker et al. (US 3,448,800) teaches a method if forming a cement plug in situ by injecting multiple pills to be mixed downhole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVI T SKAIST/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674